The note sued upon was given in December 1866, in lieu of one for the same amount made in December 1860 by one Simpson Iseley as principal and Daniel Iseley and William Webster as sureties. The same persons were parties to each note; Daniel Iseley being principal in the new note. The suit had been brought to the County Court, and was transferred to the Superior Court upon the former tribunal being abolished. Pleas having been entered in the County Court, a motion was made before his Honor to strike them out, and continue the case to Spring Term 1869. This was allowed, and the Plaintiff appealed.
See Opinion in Jacobs v. Smallwood, at this term. There is error. Let this be certified.
PER CURIAM.                               Judgment reversed. *Page 130